

116 S4553 IS: Support Peaceful Protest Act
U.S. Senate
2020-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4553IN THE SENATE OF THE UNITED STATESSeptember 9, 2020Mr. Cotton (for himself and Mrs. Loeffler) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo hold individuals convicted of Federal offenses during public gatherings resulting in riots financially liable for the cost of Federal policing, and for other purposes. 1.Short titleThis Act may be cited as the Support Peaceful Protest Act.2.DefinitionIn this Act, the term covered Federal offense, with respect to an individual, means a Federal offense related to the conduct of the individual at and during the course of a public gathering— (1)in connection with which a riot (as defined in section 2102 of title 18, United States Code) occurs; and (2)with respect to which a Federal law enforcement officer was engaged in policing activity.3.Order of restitutionIn the case of an individual convicted of a covered Federal offense, the court shall, in addition to the penalty for such conviction, order the individual to pay an order of restitution to the appropriate Federal law enforcement agency in an amount that is equal to the cost of the policing activity engaged in by the Federal law enforcement agency, as determined by the court. 4.Ineligibility for Federally funded unemployment benefitsIn the case of an individual convicted of a covered Federal offense, following the date of such conviction, such individual shall not be eligible for any unemployment benefits which are financed in whole or in part with Federal funds during the COVID–19 public health emergency (as such term is defined in section 2102 of the CARES Act (15 U.S.C. 9021)), including any Federal Pandemic Unemployment Compensation under section 2104 of the CARES Act (15 U.S.C. 9023). 